vie department of the treasury internal_revenue_service washington d c wh oben ty ‘040d as yorhdollar_figure c6 contact person yas id number contact number bq date oct employer_identification_number legend ww x y dear sir or madam this is in reply to the letter of date regarding the proposed transfer of all of w's assets to x and y w has been recognized as exempt from federal_income_tax under sec_501 of the internal revenue x and y have also been code and is a private_foundation within the meaning of sec_509 of the code recognized as exempt under sec_50i c of the code and are private_foundations w's directors have differences of opinion as to how its charitable objectives can best be achieved therefore it proposes to transfer all of its assets in equal shares to x and y the members of w's board_of directors also are on the board_of directors of x or y w has represented that x and y are considered controlled organizations for the purposes of sec_507 and chapter of the code w has also represented that it has no outstanding grants over which it is required to exercise expenditure_responsibility as that term is defined in sec_4945 of the code after w transfers all of its assets it intends to dissolve and voluntarily terminate its status as a private_foundation_status by giving notice to the service pursuant to the provisions of sec_507 the following rulings have been requested w's transfer of all of its assets to x and y will constitute a transfer of assets described in sec_507 and will not result in the imposition of a termination_tax pursuant to sec_507 of the code the amount of termination_tax imposed under sec_507 of the code as a result of its post-transfer notification to the secretary of its termination of its status as a private_foundation will be zero and neither the preparation and or filing of any final accounting or other documents required by state law in winding up dissolution and termination will result in imposition of tax under sec_507 for purposes of chapter and sec_507 through x and y will be treated subsequent to the transfer as if each were w in the proportion which the fair_market_value of w's assets less encumbrances transferred to each bears to the fair_market_value of w's assets less encumbrances immediately before the transfer w's aggregate tax benefits as defined in sec_507 of the code will be carried over from w to x and y in the proportions determined in accordance with sec_1_507-3 of the realtor’ 2d zz re the transfer will not constitute an act of self-dealing under sec_4941 of the code the transfer will not constitute a jeopardizing investment under sec_4944 of the code the transfer will not result in tax under sec_4940 the transfer will not constitute a taxable_expenditure under sec_4945 of the code and w will have no expenditure_responsibility under sec_4945 and sec_4945 with respect to the transfer subsequent to the transfer w will not be required to comply with the recordkeeping requirements of sec_4942 of the code with respect to the transfer for the taxable_year of the transfer and any subsequent year w will not be required to comply with the minimum distribution_requirements of sec_4942 of the code with respect to the transfer x and y will assume all obligations with respect to any of w's undistributed_income within the meaning of sec_4942 of the code for the taxable_year of the transfer in the proportions determined in accordance with sec_1_507-3 of the regulations and x and y will succeed in the proportions determined in accordance with sec_1_507-3 i of the regulations to w's excess qualifying distributions for the taxable_year of the transfer if any as determined in sec_4942 of the code - organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 c of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 of the code provides that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the commissioner a statement of its intention to terminate its private_foundation_status and by paying the termination_tax imposed under sec_507 of the code sec_507 of the code concems the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shail not be treated as a newly created organization sec_507 of the code imposes a tax ona private_foundation which voluntarily terminates its status as private_foundation under sec_507 of the code this sec_507 tax is equal to the lower_of a the aggregate tax_benefit that has resulted from the foundation's exemption from federal_income_tax under sec_501 of the cade or b the value of the net assets of the foundation sec_507 of the code provides ‘in general that the aggregate tax benefits of an exempt_private_foundation refer to the value of its exemption from federal_income_tax and the deductions taken by its donors during its existence sec_507 of the code provides that for purposes of sec_507 of the code the value of the net assets of the private_foundation shall be determined at whichever time the value is higher the first day on which action is taken by the organization which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation sec_4940 of the code imposes an excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on acts of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 of the code to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code provides that the term self-dealing means any direct or indirect transfer re sec_4942 of the code imposes an excise_tax on a private_foundation which fails to meet the distributions requirements set forth in sec_4942 sec_4942 of the code defines the term distributable_amount as the amount equal to the sum of the minimum_investment_return plus certain other_amounts reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code provides that the term qualifying_distribution includes a contribution to a sec_501 organization if not later that the close of the first taxable_year after its taxable_year in which a contribution is received such organization makes a distribution equal to the amount of such contribution and the private_foundation making the contribution maintains adequate_records on the distribution sec_4944 of the code imposes an excise_tax on a private_foundation which makes any investments which jeopardize the carrying out of any of its exempt purposes sec_4945 of the code imposes an excise_tax upon a private foundation's making of any taxable_expenditures as defined in sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code provides the term expenditure_responsibility means that the private_foundation is responsible to exert all reasonable efforts and establish adequate procedures to see that the grant is spent solely for the purposes for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_4946 of the code defines the term disqualified_person as including a foundation_manager as that term is described in sec_4946 sec_6043 of the code and sec_1_6043-3 of the regulations provides that a private_foundation must file its return with respect to its dissolution section 507-i a of the federal_income_tax regulations provides in general that the status of any organization as a private_foundation shall be terminated only if such organization notifies the district_director of its intent to accomplish such termination sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute a termination of the transferor foundation's status as a private_foundation unless the transferor private_foundation elects to terminate pursuant to sec_507 a i or sec_507 is applicable sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its assets is not required to file annual information returns required by sec_6033 of the code for its tax years after the tax_year of its transfer if it has no legal or equitable_title to any assets an does not engage in any activities sec_1_507-3 of the regulations provides that a transferee organization shail succeed to the aggregate tax_benefit of the transferor organization sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a transfer of its assets to another private_foundation pursuant to section b of the code re section a ii of the regulations provides that the transitional and other rules regarding chatper of the code set forth in sec_1_507-3 ii a through g apply to a transferee foundation to the same extent and in the same manner that they would have applied to the transferor foundation had the transfer described in sec_507 had not be effected sec_1_507-3 of the regulations indicates that if a transferor private_foundation transfers assets to a private_foundation effectively controlled directly or indirectly by the same person or persons who effectively control the transferor private_foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor’s assets that were transferred bears to the fair market vaiue of all of the assets of the transferor immediately before the transfer sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code sec_53_4945-6 and sec_1_507-3 of the regulations ailow a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person revrul_78_387 c b concems a private_foundation that transferred all of its assets to another private_foundation that was effectively controlled by the same persons n accordance with sec_1 a i of the regulations the transferee foundation is treated as the transferor foundation and thus the transferee can use its transferor's excess qualifying distributions carryover if any under sec_4942 of the code to reduce the transferee's distributable_amount under sec_4942 of the code by the amount if any of its transferor's excess qualifying distributions carryover under sec_4942 of the code the information submitted establishes that w intends to transfer alll of its assets to x and y x and y are private_foundations and because of the composition of w's board_of directors and their boards are considered controlled organizations for the purposes of sec_507 and chapter of the code as successors to w the transitional and other rules regarding chapter of the code set forth in sec_1_507-3 ii a through g apply to x and y after w transfers all its assets w intends to notify the service of its intent to terminate its private_foundation_status and comply with the notice and requirements of sec_507 of the code based on the information submitted and the representations made we hold that w's transfer of all of its assets to x and y will constitute a transfer of assets described in sec_507 and will not result in the imposition of a termination_tax pursuant to sec_507 of the code the amount of termination_tax imposed under sec_507 of the code as a result of its post-transfer notification to the secretary of ws termination of its status as a private_foundation will be zero and neither the preparation and or filing of any final accounting or other documents required by state law in winding up dissolution and termination will result in imposition of tax under sec_507 for purposes of chapter and sec_507 through x and y will be treated subsequent to the transfer as if each were w in the proportion which the fair_market_value of its assets less encumbrances transferred to each bears to the fair_market_value of your assets less encumbrances immediately before the transfer 0s on w's aggregate tax benefits as defined in sec_507 of the code will be carried over from w to x and y in the proportions determined in accordance with sec_1_507-3 of the regulations the transfer will not constitute an act of self-deating under sec_4941 of the code the transfer will not constitute a jeopardizing investment under sec_4944 of the code the transfer will not result in tax under sec_4940 the transfer will not constitute a taxable_expenditure under sec_4945 of the code and w will have no expenditure_responsibility under sec_4945 and sec_4945 with respect to the transfer subsequent to the transfer w will not be required to comply with the recordkeeping requirements of sec_4942 of the code with respect to the transfer for the taxable_year of the transfer and any subsequent year w will not be required to comply with the minimum distribution_requirements of sec_4942 of the code with respect to the transfer x and y will assume all obligations with respect to any of w's undistributed_income within the meaning of sec_4942 of the code for the taxable_year of the transfer in the proportions determined in accordance with sec_1_507-3 of the regulations and x and y will succeed in the proportions determined in accordance with sec_1_507-3 of the regulations to w's excess qualifying distributions for the taxable_year of the transfer if any as determined in sec_4942 of the code - because this letter could help to resolve any questions please keep it include a copy in your annual information_return form_990-pf in your permanent records and this ruling letter is directed only to the organizations that requested it provides that it may not be used or cited as precedent sec_6110 of the code 'f you have any questions about this ruling please contact the person whose name and telephone number for other matters including questions conceming reporting requirements are shown in the heading of this letter please contact the te_ge customer service office sincerely joseph chasin acting manager exempt_organizations technical group
